DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2022.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
The purpose of the examiner’s amendment was to place the application in
condition for allowance by cancelling withdrawn claims.

The application has been amended as follows:
	Cancelled claims 1-15

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 16, the prior art does not teach or render obvious a method of using a single angled printing pad on a tubular or cylindrical object having an outer diameter greater than 2mm in combination with all the steps as recited and in particularly the steps of controlling the adjustable and moveable actuator system and power source so the adjustable and moveable actuator system and power source:
(A) moves the support housing back and forth in the first plane to position the single angled print pad over the engraved print plate, (B) moves the single angled print pad downward toward the engraved print plate so (i) the contact wall's distal end contacts the engraved print plate prior to the lower wall's distal end and (ii) the angled surface picks up the transferrable ink, (D) moves the singled angled print pad upward toward the first plane; (E) moves the singled angled print pad, in the first plane, toward the print fixture plate, (F) moves the single angled print pad downward toward the tubular or cylindrical object so the angled surface at or near the lower wall's distal end contacts the tubular or cylindrical object positioned at or near the proximal plate end, (G) moves the single angled print pad simultaneously (i) upward and (ii) toward the distal plate end so the angled surface applies the transferable ink image onto the tubular or cylindrical object having an outer diameter greater than 2 mm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant Admitted Prior Art (AAPA, Page 17, Line 25-Page 19, Line 3 and Figures 11A-11C of Applicant’s disclosure) teaches a contact wall 202 having a contact proximal end 220 and a contact distal end 222 wherein the contact distal end 222 has a first height (H1); a lower wall 204 having a lower proximal end 224 and a lower distal end 226 wherein the lower distal end 226 has a second height (H2) that is less than the first height (H1); a first angled side wall 206 (1) interconnecting right side walls of (a) the lower wall 204 and (b) the contact wall 202 and (2) having a first side proximal and 228 and a first side angled distal end 230; a second angled side wall 208 (1) interconnecting left side walls of (a) the lower wall 204 and (b) the contact wall 202 and (2) having a second side proximal end 232 and a second side angled distal end 234; a base surface 210 that interconnects to the contact proximal end 220, the lower proximal end 224, the first side proximal end 228, and the second side proximal end 232; and an angled surface 240 that interconnects to the contact distal end 222, the lower distal end 226, the first side angled distal end 230, and the second side angled distal end 234 to form a high angle of attack area 242 that starts at the intersection of the top surface 240 and the contact distal end 222. However, AAPA does not teach the method steps of controlling the adjustable and moveable actuator system and power source so the adjustable and moveable actuator system and power source (A) moves the support housing back and forth in the first plane to position the single angled print pad over the engraved print plate, (B) moves the single angled print pad downward toward the engraved print plate so (i) the contact wall's distal end contacts the engraved print plate prior to the lower wall's distal end and (ii) the angled surface picks up the transferrable ink, (D) moves the singled angled print pad upward toward the first plane; (E) moves the singled angled print pad, in the first plane, toward the print fixture plate, (F) moves the single angled print pad downward toward the tubular or cylindrical object so the angled surface at or near the lower wall's distal end contacts the tubular or cylindrical object positioned at or near the proximal plate end, (G) moves the single angled print pad simultaneously (i) upward and (ii) toward the distal plate end so the angled surface applies the transferable ink image onto the tubular or cylindrical object having an outer diameter greater than 2 mm.  Therefore, AAPA does not teach the method steps in combination as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Sherf (US Patent 6,931,988) and Adner (US Patent 5,537,921) teaches pad printing apparatuses.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853

/MATTHEW G MARINI/           Primary Examiner, Art Unit 2853